DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		MATTER OF RECORD
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: At the time of the Election/Restriction requirement (Office Action dated 11/12/2021), the claims were drawn to a method of treating cancer, comprising administering to a subject in need thereof an effective amount of a CD14 antagonist. The dependent claim recites wherein the amount of the CD14 antagonist is effective in reducing the stemness of cancer stem cells (CSCs). 
Newly submitted claim 24 is drawn to a method for reducing stemness of cancer stem cells, comprising: administering to a human subject having cancer an effective amount of a CD14 antagonist; wherein the CD14 antagonist is effective in reducing stemness of cancer stem cells (CSCs) in the human subject; wherein the human subject has an elevated level of CD14, an elevated level of programmed death ligand-1 (PDL1), an elevated level of CD44, or a combination thereof, as compared to a control human subject not having cancer; and wherein the cancer is selected from the group consisting of lung cancer, colorectal cancer, and pancreatic cancer.
The Examiner notes that a method for treating cancer wherein the administered therapeutic is effective in reducing the stemness of cancer stem cells is a different invention from a method of specifically targeting cancer stem cells (CSCs)(i.e. CSC based therapy) to reduce the stemness. 
See Clarke et al., who teach that cancer cells are different from cancer stem cells. Clarke et al. teach that cancer stem cells are a subset of cancer cells within some tumors.  Clarke et al. teach that in some tumors, a minority population of cancer stem cells have the ability to self-renew, whereas the majority of cancer cells have limited or no ability to proliferate. Clarke et al.  teach that this suggests that cancer stem cells may drive the growth and spread of the tumor. 
Clarke et al. teach for cancer to develop, a population of continuously proliferating (self-renewing) cells must arise. For tumors containing a subpopulation of cancer stem cells, there are at least two ways that the cancer stem cells could have arisen. In the first, oncogenic mutations may inactivate the constraints on normal stem cell expansion, resulting in cancer stem cells that originated from normal stem cells. In the second, oncogenic mutations may allow transit-amplifying cells to continue to proliferate without entering a postmitotic differentiated state, thereby creating a pool of self-renewing cells in which further mutations can accumulate.
Clarke et al. teach that the ability to prospectively identify cancer stem cells will allow the investigation of key molecules and pathways that could be targeted to eliminate these malignant cells (Clarke et al. Stem Cells and Cancer: Two Faces of Eve. Cell 124:1111-1115, 2006). 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 id withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 30 June 2022, have been entered in full.  Claims 6-9 and 24 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 10, 11, 13, 18-19,  are canceled. Claims 1 and 12 are amended.  Claims 1-5, 12, 14-17, 20-23 are under examination.

Withdrawn Objections And/Or Rejections
The rejection to claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at page 3 of the previous Office Action (31 January 2022), is withdrawn in view of the amendment (30 June 2022).
	The rejection to claims 1-5, 10-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 4-13 of the previous Office Action (31 January 2022), is withdrawn IN PART, in view of Applicant’s arguments (30 June 2022). Please see the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, below. 
	The rejection to claims 1-5, 10-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement, as set forth at pages 13-19 of the previous Office Action (31 January 2022), is withdrawn IN PART, in view of Applicant’s arguments (30 June 2022). Please see the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, below.
	The rejection to claims 1-4, 10-15, 18, 22 and 23 under 35 U.S.C. 102(a1) as being anticipated by Tartakovsky et al. (US 2010/0331239; published Dec, 30, 2010), as set forth at pages 19-20 of the previous Office Action (31 January 2022), is withdrawn in view of the amendment, which recites “wherein the human subject having cancer has an elevated level of CD14, an elevated level of PDL1, an elevated level of CD44 or a combination thereof” (30 June 2022).
The rejection to claims 1, 2, 5, 16, 17, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US 2010/0331239; published Dec, 30, 2010) in view of Gazzard et al. (US 20070134243; published Jun 14, 2007), as set forth at pages 21-25 of the previous Office Action (31 January 2022), is withdrawn in view of the amendment, which recites “wherein the human subject having cancer has an elevated level of CD14, an elevated level of PDL1, an elevated level of CD44 or a combination thereof” (30 June 2022).
	The rejection to claims 1, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US 2010/0331239; published Dec, 30, 2010) in view of Franzmann et al. (US Patent 8,088, 591; published Jan 3, 2012),  as set forth at pages 25-27 of the previous Office Action (31 January 2022), is withdrawn in view of the amendment, which recites “wherein the cancer is selected from the group consisting of lung cancer, colorectal cancer and pancreatic cancer” (30 June 2022).

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 12, 14-17, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being for
“A method for treating cancer comprising: administering to a subject in need thereof an effective amount of an anti-CD14 antibody comprising all 6 of the complementarity determining regions (CDRs) wherein the subject is a human subject having lung cancer…”
does not reasonably provide enablement for:
A method for treating cancer comprising: administering to a subject in need thereof an effective amount of a CD14 antagonist wherein the subject is a human subject having colorectal cancer or pancreatic cancer. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or the invention commensurate in scope with these claims. 

APPLICANT’S ARGUMENTS
Applicant states that that the anti-CD14 antibody of the present application is commercially available under Cat. No. # maba-hcd14.  Applicant directs the Examiner’s attention to Appendix-1. Applicant submits that the structure of the anti-CD14 antibody is well known to those ordinarily skilled in the art before the effective filing date of the present Application.
Applicant argues that although the anti-CD14 antibody is a CD14 antagonist, not only the anti-CD14 antibody can be used for treating cancer.  Applicant argues that CD14 aptamers also can be used for treating cancer.  Applicant directs the Examiner’s attention to Appendix-2.  Applicant argues that the invention may be embodied in other specific forms without departing from its spirit or essential characteristics.
Applicant argues that the described embodiments are to be considered in all respects only as illustrative and not restrictive. The scope of the invention is, therefore, indicated by the appended claims rather than by the description. All changes to the claims that come within the meaning and range of equivalency of the claims are to be embraced within their scope. Applicant argues that the invention would be illustrated by the examples without however being limited thereto. Applicant argues that a variety of antagonists against TGF-beta have been developed for cancer therapy, which include neutralizing antibodies to eliminate TGF-beta ligands (recombinant TbetaRIII, TGF-beta antibody, sTbetaRII:Fc fusion protein), or to block ligand-receptor binding (TGFB receptor antibody), as well as small molecule kinase inhibitors against the TGF receptors.  Applicant directs the Examiner’s attention to Fig. 1 of Appendix-3.
Applicant argues that the CD14 antagonist (e.g., the anti-CD14 antibody) of the present application is not limited for treating lung cancer, but also other cancers, such as colorectal cancer and pancreatic cancer.  Applicant directs the Examiner’ attention to Appendix-4.

EXAMINER’S ARGUMENTS
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
1.  Applicant states that the anti-CD14 antibody of the present application is commercially available under Cat. No. # maba-hcd14 (Appendix 1).  However, the instant claims still recite administering an effective amount of a CD14 antagonist (See claims 1, 12, 14-17, 20-23). 
Contrary to Applicant’s assertion, a reference which teaches how to make a DNA  aptmer which binds to human monocytes and macrophages (i.e. Appendix 2) is not tantamount to teaching the skilled artisan how to make any CD14 antagonist with the claimed biological function.  
Figure 1 of Appendix 3 teaches strategies in TGF-beta targeted therapy. Figure 1 teaches a variety of antagonists against TGF beta have been developed for cancer therapy. Figure 1 teaches the challenge for a successful cancer therapy relies on how to precisely aim at the tumor promoting activity of TGF beta but spare its tumor suppressing functions.  Appendix 3 fails to teach how to make any CD14 antagonist with the claimed biological function. 
The Examiner maintains that the skilled artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants have the functional properties. The Examiner provided references from the instant specification which evidences the unpredictability of the effects of CD14 antagonists,  signal transduction pathways and function. 
2.  Applicant argues that the CD14 antagonist (e.g., the anti-CD14 antibody) of the present application is not limited for treating lung cancer, but also other cancers, such as colorectal cancer and pancreatic cancer.  Applicant directs the Examiners’ attention to Appendix-4. Appendix-4 teaches cancer stem cell markers in colorectal cancer cell lines (e.g. CD44 and CD14) and pancreatic cancer cell lines (e.g. CD44 and CD14). 
The Examiner notes that the fact that a particular cancer cell line has cancer stem cell markers does not mean that any CD14 antagonist or any anti-CD14 antibody can be administered in vivo to treat that particular cancer.
As was stated in the previous Office Action, Justice et al. teach “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”. Justice et al. ("Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016; cited in the previous Office Action).
In the instant case, the results seen with the employed animal model would not be predictive of treating pancreatic cancer or colorectal cancer. The specification teaches the use of human lung cancer cell lines (CLS1, CL141 and CL152) established using primary cultures from lung cancer patients. The Examples teach CD14 positive cancer cells were sorted from CLS1 cells and subcutaneously injected into mice.	
3.  The elected CD14 antagonist is an anti-CD14 antibody. Applicant states that that the anti-CD14 antibody of the present Application is commercially available under Cat. No. # maba-hcd14.  However,  claim 2 encompasses random fragments of an anti-CD14 antibody. Compare claim 2 which recites, “wherein the CD14 antagonist is an anti-CD14 antibody” to claim 3, which recites’ “the method of claim 2 wherein the anti-CD14 antibody is a full-length antibody or an antigen-binding fragment thereof”. 
Thus claim 2 reads on anti-CD14 antibodies which do not comprise an antigen-binding site. The instant specification fails to teach how to use an anti-CD14 antibody that does not bind CD14. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 12, 14-17, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method, which requires the use of a genus of CD14 antagonists (see claims 1, 12, 14-17, 20-23) and anti-CD14 antibodies fragments  (see claims 2 and 4) with the biological function of treating lung cancer, colorectal cancer and pancreatic cancer. 
In order to evidence possession of the claimed method, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed antibodies. recite any meaningful structural limitations for the administered anti-CD14 antibody.

APPLICANT’S ARGUMENTS
	Applicant incorporates their response to the rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement. in response to the instant rejection under 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description. 
In addition, Applicant argues that the present application claims a priority to U.S. Patent Application No. 62/543,067 filed on August 9, 2017, the content of which is incorporated herein in its entirety by reference. Applicant maintains that the publication dates of Al Qaraghuli (Nature Scientific Reports 10:13969; 2020) as cited on page 14 of the Office Action, the Rabia (Biochemical Engineering Journal 137:365-374; 2018) as cited in page 17 of the Office Action, and the Gonzales (US 10,421,807 B2) as cited in page 19 of the Office Action all appear to be later than the priority date of the present Application. Applicant argues that these three citations cannot be considered as prior art and to support any alleged perspective in the Office Action.

EXAMINER’S ARGUMENTS
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
In the instant case, the specification teaches that the anti-CD14 antibody of the present application is commercially available under Cat. No. # maba-hcd14 (Appendix 1).  No other CD14 antagonist has been disclosed with the biological function of treating lung cancer. A disclosure of one species is not representative of the claimed genus of CD14 antagonist which includes, but is not limited to, anti-sense nucleic acid molecules targeting CD14, small interfering RNA (siRNA) directed to CD14, CD14 inhibitory small molecule compounds or CD14 inhibitory peptides. The claimed genus encompasses an unlimited number of structures. 
The Examiner notes that Al Qaraghuli (Nature Scientific Reports 10:13969; 2020), Rabia (Biochemical Engineering Journal 137:365-374; 2018) and the Gonzales (US 10,421,807 B2) were cited in the Written Description rejection not in any prior art rejection. 
MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement teaches:  Written description issues arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion")
In the instant case, Al Qaraghuli (Nature Scientific Reports 10:13969; 2020), Rabia (Biochemical Engineering Journal 137:365-374; 2018) and the Gonzales (US 10,421,807 B2) were cited in the Written Description rejection because it underscores a lack of structure- function correlation.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


NEW CLAIM REJECTIONS/OBJECTIONS
Specification
The disclosure is objected to because of the following informalities: The specification contains incorrect claim status identifiers. Claims 6-9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (previous Office Action, 1/31/2022, page 2). 
	MPEP 714 II C. “Amendments to the Claims” teaches:  Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, 14, 15,  22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (Reference of record; US 2010/0331239; published Dec, 30, 2010) in view of Li et al. (Molecular Medicine Reports Volume 14:3159-3167, 2016).
Tartakovsky et al. teach soluble CD14 or peptides derived therefrom (abstract). Tartakovsky et al. teach that another aspect the present invention provides a method of
treating diseases in which apoptosis is desirable, e.g. cell proliferative diseases such as cancer, comprising administering to a patient in need thereof a therapeutically effective amount of an antagonist of CD14. Tartakovsky et al. teach that the CD14 antagonist is an antibody (paras 0029 and 0031). Water is considered a pharmaceutically acceptable carrier (applies to claims 1 and 15). Tartakovsky et al. teach an anti-CD14 antibody made against human CD14 (paras 0005, 0041 and 0109)(applies to claims 2 and 4). Tartakovsky et al. teach that the term "antibody" covers monoclonal antibodies and polyclonal antibodies (para 0068)(applies to claims 3). Tartakovsky et al. teach that the type of cancer to be treated can be non-small-cell-lung-cancer (NSCLC)(paras 0069-0071)(applies to claims 1 and 12). Tartakovsky et al. teach administering to mammals including humans (paras 0029-0031 and 0072)(applies to claim 1). 
Tartakovsky et al. teach a method of treating NSCLC comprising administering an anti-CD14 antibody but is silent with respect to whether or not the administered anti- CD14 antibody would reduce stemness of cancer stem cells, reduce tumor formation/growth, and inhibit cancer stem cell induced immunosuppression. However, the instant claims do not recite a particular structure for the administered anti-CD14 antibody, such as a SEQ ID NO: for the VL/VH domains or the 6 CDRs.  Thus, the recited anti-CD14 antibody and the anti-CD14 antibody of Tartakovsky et al. appear to be identical in structure. 
MPEP § 2112 teaches: Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. The burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product.
MPEP 2112.01 states: products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(applies to claims 1, 14, 22 and 23).
	Tartakovsky et al. do not teach that the human subject having non-small-cell-lung-cancer (NSCLC) has an elevated level of CD14, an elevated level of programmed death ligand-1 (PDL1) and elevated level of CD44 or a combination thereof, as compared to a control human subject not having cancer. 
	Li et al. teach that  NSCLC tissue and normal lung tissues (as the negative control) were obtained from human subjects (abstract and page 3160). Li et al. teach that CD44 is overexpressed in NSCLC and the overexpression was associated with the occurrence and migration of NSCLC (abstract and page 3165)(applies to claim 1).  
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating non-small cell lung cancer (NSCLC), comprising administering to a human subject a therapeutically effective amount of an anti-CD14 antibody, as taught by Tartakovsky et al. wherein the human subject has an elevated level of CD44 as taught by Li et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Tartakovsky et al. teach anti-CD14 antibodies as anti-cancer agents to treat NSCLC. Li et al. teach that CD44 is overexpressed in NSCLC and that overexpression was associated with the occurrence and migration of NSCLC. Based on the teachings, it would be obvious to use anti-CD14 antibodies to treat NSCLC when CD44 is overexpression in human patients as it is associated with occurrence and migration of NSCLC.

Claims 5, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (Reference of record; US 2010/0331239; published Dec, 30, 2010) and  Li et al. (Molecular Medicine Reports Volume 14:3159-3167, 2016), as applied to claims 1 and 2 above, and further in view of Gazzard et al. (Reference of record; US 20070134243; published Jun 14, 2007).
	The combined references of Tartakovsky and Li teach a method for treating non-small-cell-lung-cancer (NSCLC) in human subjects comprising administering an anti-CD-14 antibody wherein the human subject has an elevated level of CD44. 
	Tartakovsky et al. do not teach that the anti-CD14 antibody is administered with another anti-cancer therapeutic agent. Tartakovsky et al. do not teach that the human subject is on or has been subject to another anti-cancer therapy. Tartakovsky et al. do not teach that the anti-CD14 antibody is conjugated to a toxin. Tartakovsky et al. do not teach a particular type of administration.
Gazzard et al. teach an antibody drug conjugate (ADC) comprising an antibody and 1,8 bis-naphthalimide drug moieties represented by Formula I. Gazzard et al. teach pharmaceutical compositions comprising an effective amount of a Formula I ADC for treatment of hyperproliferative disorders. Gazzard et al. teach that the invention also relates to methods for killing or inhibiting the multiplication of a tumor cell or cancer cell including administering to a patient an effective amount of a Formula I ADC (abstract). Gazzard et al. teach monoclonal antibody therapy has been established for the targeted treatment of patients with cancer, immunological and angiogenic disorders and the use of antibody-drug conjugates (ADC), i.e. immunoconjugates, for the local delivery of cytotoxic or cytostatic agents to kill or inhibit tumor cells in the treatment of cancer (paras 0004-0005). Gazzard et al. teach bis-1,8 naphthalimide compounds have been investigated for their anti-cancer properties (para 0007). Gazzard et al. teach antibodies that are conjugated include anti-CD14 antibody (paras 0110- 0111)(applies to claim 5).
Gazzard et al. teach the term "cytotoxic agent" as used herein refers to a substance that inhibits or prevents the function of cells and/or causes destruction of cells. The term is intended to include radioactive isotopes, chemotherapeutic agents, and toxins such as small molecule toxins or enzymatically active toxins of bacterial, fungal, plant or animal origin. Gazzard et al. teach a "chemotherapeutic agent" and "anticancer agent" are terms that denote a chemical compound useful in the treatment of cancer, and which may be administered in combination therapy with the antibody drug conjugate compounds of the invention (paras 0125-0126)(applies to claim 16). Gazzard et al. teach that the ADC compounds which are identified in the animal models and cell-based assays can be further tested in tumor-bearing higher primates and human clinical trials. Gazzard et al. teach that human clinical trials can be designed similar to the clinical trials testing the efficacy of the anti-HER2 monoclonal antibody HERCEPTIN in patients with HER2 overexpressing metastatic breast cancers that had received extensive prior anti-cancer therapy as reported by Baselga et al. (1996) J. Clin. Oncol. 14:737-744. Gazzard et al. teach that the clinical trial may be designed to evaluate the efficacy of an ADC in combinations with known therapeutic regimens, such as radiation and/or chemotherapy involving known chemotherapeutic and/or cytotoxic agents. (para 0389)(applies to claim 17). Gazzard et al. teach that the antibody drug conjugates (ADC) of the invention may be administered by any route appropriate to the condition to be treated; such as parenterally, i.e. infusion, subcutaneous, intramuscular, intravenous, intradermal, intrathecal and epidural (para 0374)(applies to claims 20 and 21).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating non-small cell lung cancer (NSCLC), comprising administering to a human subject a therapeutically effective amount of an anti-CD14 antibody, as taught by Tartakovsky et al. wherein the human subject has an elevated level of CD44 as taught by Li et al., wherein the anti-CD14 antibody is administered to the subject with another anti-cancer therapeutic agent or wherein the anti-CD14 antibody is conjugated to a toxin or wherein the subject is on or has been subject to another anti-cancer therapy, as taught by Gazzard et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because an antibody taught to be an anticancer cancer agent linked to a toxin can be targeted to areas of the body to delivery cytotoxic or cytostatic agents. In addition, Gazzard et al. teach that drug efficacy can be discerned by administering to subjects having received prior anti-cancer therapy or in combinations with known anti-cancer therapeutic regimens.

	
				Conclusion

			No claims are allowed. 
	
	
	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/16/2022